UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HEADCOUNT, INC.,

                              Plaintiff,

                       -against-                                  1:17-cv-8389-MKV

 CLEAN ENERGY ADVISORS, LLC and                                         ORDER
 CHRIS WARREN,                                                            USDC SDNY
                                                                          DOCUMENT
                              Defendants.                                 ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 2/14/2020
MARY KAY VYSKOCIL, United States District Judge:

          Plaintiff filed its complaint on October 31, 2017 [ECF 1]. Proof of service filed with the

Court on January 4, 2018 reflects that Defendant Clean Energy Advisors, LLC was served with

the complaint on December 20, 2017 [ECF17]. Proof of service filed with the Court on February

1, 2018 reflects that Defendant Warren was served with the complaint on January 9, 2018 [ECF

21]. To date, neither Defendant has answered the complaint or otherwise appeared in this

action.

          Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before February 28, 2020. Any opposition is due March 6, 2020. There shall be a

hearing on the motion on April 1, 2020 at 11:00AM in Courtroom 18C of the United States

District Court for the Southern District of New York at 500 Pearl Street, New York, NY.



SO ORDERED.
                                                       _________________________________
Date: February 14, 2020                                MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
